                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON



 1                                                                          May 28, 2019
 2                                                                              SEAN F. MCAVOY, CLERK



 3                             UNITED STATES DISTRICT COURT

 4                           EASTERN DISTRICT OF WASHINGTON

 5   UNITED STATES OF AMERICA,
                                                        No.    2:19-CR-0006-WFN-1
 6                              Plaintiff,
                                                        PROTECTIVE ORDER
 7          -vs-
 8   RESHAWN D. MAGNIFICENT-EL,
 9                              Defendant.
10
11         Defendant has requested that the United States Probation Office provide reports from
12   Child Protective Services ["CPS"] used to inform the writing of the Presentence Report.
13   Due to the sensitive nature of the documents, including the identity of an alleged child
14   victim, the protections described in 18 U.S.C. § 3509 shall apply to the CPS records /
15   documents. Accordingly,
16         IT IS ORDERED that:
17         1. The privacy protection measures mandated by 18 U.S.C. § 3509(d) that apply
18   when a case involves a person under the age of eighteen years who is alleged to be a victim
19   of a crime of sexual exploitation, or a witness to a crime committed against another person,
20   apply to this case. The provisions of this Order apply to the identification of minor children
21   and any adults who were minor children when they were alleged to have been victims of
22   sexual abuse. For purposes of this Order, the term “children” encompasses both of these
23   categories.
24         2. All persons acting in this case in a capacity described in 18 U.S.C. § 3509(d)
25   (1)(B), shall:
26              (a) Keep all documents that disclose the names, identities, or any other
27   information concerning children in a secure place to which no person who does not have
28   reason to know their contents has access;


     PROTECTIVE ORDER - 1
 1                    (b) Disclose such documents or the information in them that concerns children
 2   only to persons who, by reason of their participation in the proceeding, have reason to know
 3   such information;
 4                    (c) Not permit Defendant himself to review the unredacted CPS reports/
 5   documents outside the presence of defense counsel or a defense investigator;
 6                    (d) Not permit Defendant to keep any CPS reports/documents in his own
 7   possession outside the presence of defense counsel or a defense investigator; and
 8                    (e) Not permit Defendant to keep, copy, or record the identities of any child or
 9   victim identified in CPS reports/ documents in this case.
10             3. All papers to be filed in Court that disclose the names or any other information
11   identifying or concerning children shall be filed under seal without necessity of obtaining a
12   Court order, and that the person who makes the filing shall submit to the Clerk of the Court
13                    (a) the complete paper to be kept under seal; and
14                    (b) the paper with the portions of it that disclose the names or other information
15   identifying or concerning children redacted, to be placed in the public record.
16             4. Counsel for the government and counsel for Defendant shall provide one another
17   with a copy of each unredacted pleading filed in this case, provided that such pleading is not
18   filed in camera.
19             5. The parties and the witnesses shall not disclose children’s names at pretrial
20   proceedings or at trial in this case. The parties shall prepare their witnesses and instruct
21   them to refer to the alleged minor victims only by using agreed-upon initials or pseudonyms
22   (e.g., “Victim A,” “Victim B”), rather than their names, in opening statements, during the
23   presentation of evidence, and in closing arguments.
24             The District Court Executive is directed to file this Order and provide copies to
25   counsel.
26             DATED this 28th day of May, 2019.
27
28                                                       WM. FREMMING NIELSEN
     05-28-19 Protective Order                    SENIOR UNITED STATES DISTRICT JUDGE

     PROTECTIVE ORDER - 2
